Citation Nr: 0400918	
Decision Date: 01/12/04    Archive Date: 01/22/04	

DOCKET NO.  03-02 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right eardrum rupture. 

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to service connection for a cervical spine 
disorder. 

4.  Entitlement to service connection for a bilateral knee 
disorder. 

5.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1970 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  In addition to denying 
service connection for multiple disabilities, this decision 
also denied an increased (compensable) evaluation for left 
ear hearing loss, which was initially service connected in a 
March 1974 rating decision.  In the November 2002 statement 
of the case, however, the RO granted service connection for 
right ear hearing loss, and then granted the veteran an 
increased evaluation from 0 to 10 percent for bilateral 
hearing loss by application of the schedular criteria to the 
results of the January 2002 VA audiometric examination.  That 
same month, the RO granted service connection for tinnitus 
with an additional 10 percent evaluation.  Because the 
veteran did not indicate that this adjudication was 
satisfactory to him, the issue remaining on appeal is 
entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.  

Because the Board will remand the issue of entitlement to 
service connection for the residuals of a ruptured right 
eardrum for additional examination, and the results of this 
examination might be relevant to the evaluation of bilateral 
hearing loss, the Board will not now decide a claim for an 
increased evaluation for bilateral hearing loss.  The Board 
will also remand the claim for service connection for a low 
back disorder.  The issues remanded will go to the Appeals 
Management Center (AMC) in Washington DC.  The remaining 
issues are decided herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been requested 
or obtained.

2.  There is no competent clinical evidence of any disability 
of the cervical spine or of either knee at any time during or 
subsequent to service.  


CONCLUSION OF LAW

Cervical spine and bilateral knee disorders were not incurred 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation is applicable to the veteran's claims.  The VCAA 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims, and to make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate claims.  

The claim in this appeal was initiated in November 2001.  The 
claims folder reveals that the veteran and representative 
were informed of the VCAA and the duties to assist and notify 
in correspondence posted in January 2002.  The veteran and 
representative were notified of the evidence necessary to 
substantiate the veteran's claims, including evidence of 
current physical disability and evidence showing that such 
disability was related to incidents of service.  They were 
told that the RO would assist them in the collection of any 
evidence they might reasonably identify by proper completion 
of medical release forms.  They were informed that evidence 
necessary to substantiate a claim for increased hearing loss 
would require clinical evidence documenting such increase.  
They were given a point of contact and offered assistance.  
The veteran and representative were also informed of the laws 
and regulations applicable to service connection and 
increased rating claims in the rating decision of February 
2002 and the statement of the case of November 2002.  The RO 
collected the veteran's service medical records, records of 
the veteran's treatment with VA, and attempted to obtain 
records of the veteran's treatment with a private 
chiropractor and, although those records were unavailable, a 
statement from that chiropractor in October 2002.  The 
veteran was provided with a VA audiometric examination.  The 
veteran and his spouse availed themselves of the opportunity 
of testifying in a video conference hearing before the 
undersigned in June 2003.  The veteran has not argued, nor 
does the evidence on file reveal, that there remains any 
additional relevant evidence which has not been collected for 
review.  

The Board finds that the veteran has been informed of the 
evidence which he must present and the evidence which VA 
would collect on his behalf, and that the duties to assist 
and notify under VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).    

The Board considered ordering additional development in this 
case including referral for VA examination with request for 
opinions in accordance with 38 U.S.C.A. § 5103A(d)(2).  In 
the complete absence of competent evidence of any disability 
of the cervical spine or of either knee at any time during or 
after service, referral for such opinions is not warranted.  

Service connection may be established for disabilities 
resulting from disease or injury incurred in line of duty 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for certain specified 
diseases, including arthritis, which are shown to become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic, or when the diagnosis of 
chronicity may be legitimately questioned.  When chronicity 
in service is not adequately supported, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Analysis:  In the June 1971 physical examination for 
enlistment, the veteran reported that he had a history of 
broken bones, although there is no indication of what 
specific fracture(s) the veteran may have sustained prior to 
military service.  The service medical records do not reveal 
or demonstrate that the veteran sustained any injury or 
disease involving his knees or cervical spine at any time 
during service.  The July 1973 physical examination for 
service separation noted that the spine, other 
musculoskeletal system, and lower extremities were normal.  

The veteran did not produce and did not identify by 
completion of medical release forms any medical evidence 
which demonstrated chronic disability of either or both knees 
or the cervical spine at any time after service.  The 
available records of the veteran's treatment with VA in 1991 
and 1995 do not demonstrate any disease or injury of either 
or both knees or the cervical spine nor do these records 
refer to any chronic symptoms attributable to the knees or 
the neck.  

In testimony before the undersigned in June 2003, the veteran 
discussed his training during service associated with his 
assignment to force reconnaissance of the US Marines.  He 
reported completing airborne training which included a number 
of parachute jumps.  This testimony is fully corroborated 
through available personnel records which document that the 
veteran graduated from the airborne course at Fort Benning in 
1971 and that he completed other military training which the 
Board acknowledges involved significant strenuous activities.  
The veteran testified that he had chronic intermittent 
problems with both knees and his neck, and his discomfort was 
corroborated by his spouse during the hearing.

In the complete absence of any medical or other competent 
evidence which identifies any chronic disability of either or 
both knees or the cervical spine at any time during or after 
service, the veteran's claims for service connection for such 
disorders must be denied.  Although the veteran and his 
spouse identified chronic symptoms attributable to the knees 
and neck, neither the veteran nor his spouse are competent to 
offer qualified medical opinions which identify current 
disabilities and/or which competently relate current 
disabilities to one or more incidents, injuries or diseases 
of active military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Although the veteran is certainly competent 
to provide an accurate description of symptoms he may 
experience, lay persons are not competent to provide clinical 
diagnoses of identifiable disability or pathology and are not 
competent to provide opinions about the origins of such 
disability.  


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.


REMAND

The veteran claimed entitlement to service connection for the 
residuals of a ruptured left eardrum, and that is the issue 
that was developed and adjudicated during the pendency of 
this appeal.  At his June 2003 personal hearing, however, he 
changed this claim to involve a rupture of the right eardrum.  
Review of the file shows that this was an easy mistake, 
because although the service medical records document the 
occurrence in November 1971 of a right ear tympanic membrane 
hematoma, the veteran actually sustained left rather than 
right ear hearing loss during service as documented in the 
service separation examination.  Additionally, left ear 
hearing loss remains more severe than right ear hearing loss, 
as documented in the January 2002 VA examination.  

Service connection has now been granted by the RO for both 
ears and a combined evaluation of 10 percent assigned by 
application of the schedular criteria at 38 C.F.R. § 4.85 to 
the results of the January 2002 audiometric examination.  
Although a claim for increase remains pending, the Board 
would note that the currently assigned 10 percent evaluation 
clearly appears to be an accurate evaluation based on the 
clinical data presently on file.  It is noteworthy that the 
January 1974 VA audiometric examination on file noted, at 
that time, that the perforated right tympanic membrane was 
"healed" (by history).  

In advancing his claim for the ruptured eardrum, however, the 
veteran described a symptom of occasional loss of balance.  
Although the January 2002 VA fee-basis audiometric 
examination did not identify any residual of a ruptured right 
eardrum, aside from right ear hearing loss and tinnitus which 
is already service connected and assigned VA compensation, 
that examiner recommended an otological evaluation with 
respect to the veteran's claim of loss of balance and such 
examination recommendation was not followed.  In accordance 
with the requirements of the duty to assist in VCAA, the 
veteran should be provided an otological evaluation of his 
right tympanic membrane to determine if any identifiable 
residual is attributable to this injury during service, 
including a loss of balance.  

With respect to the veteran's claim of service connection for 
a low back disorder, he is shown to have graduated from the 
airborne course at Fort Benning in February 1971.  The sole 
service medical entry noting complaints of low back pain are 
from August 1971 at which time X-ray studies were within 
normal limits.  There were no more documented complaints, 
findings, or treatment for low back problems throughout the 
remainder of service, and the separation examination in July 
1973 indicated that the spine and other musculoskeletal 
systems were normal.  The first clinically documented 
complaints after service regarding the low back are from 
1991, and include an X-ray study interpreted as showing 
possible degenerative disc disease at L4 with a shallow 
lumbar scoliosis.  This was 18 years after the veteran was 
separated from service.  A June 1991 VA consultation contains 
the veteran's complaint of chronic low back pain for years, 
and this consultation indicated that this might be secondary 
to injuries sustained as a paratrooper.  The Board notes that 
the veteran is later documented as having had an intercurrent 
low back injury in 1995 for which he sought treatment, but 
records from 1991 show a historical complaint of low back 
pain years before this intercurrent injury.  It does not 
appear that the VA physician who examined the veteran in June 
1991 had access to his claims folder or to any other medical 
records, and it is likely that his attribution of a history 
of low back pain to incidents of service was simply a 
restatement of facts provided by the veteran himself.  
Nonetheless, because there is competent evidence of current 
low back disability, and an indication of at least acute back 
complaints during service, the veteran must be provided an 
examination with a request for opinion in conformance with 
VCAA.  38 U.S.C.A. § 5103A (d)(2) (West 2002).

For these reasons, the case is REMANDED for the following:

1.  The RO should request the veteran to 
indicate whether he has received any 
additional care or treatment for the 
residuals of a ruptured right eardrum and 
for low back problems, either privately 
or by VA, and request the veteran to 
submit such records or identify them so 
that the RO may collect them on his 
behalf for inclusion in the claims 
folder.  Any development indicated should 
be conducted.

2.  The veteran should be provided an 
otological examination to determine 
whether he has at present any chronic 
residuals attributable to a ruptured 
right eardrum (or hematoma of the 
tympanic membrane) which occurred during 
service, including vertigo or some other 
dysfunction causing imbalance.  The 
veteran's claims folder must be provided 
to the physician for review in 
conjunction with the examination.  In 
addition to providing a report of current 
examination results, the physician should 
specifically be requested to indicate 
whether there are any chronic residuals 
attributable to an injured right tympanic 
membrane during service.  A complete 
explanation of any opinions provided is 
essential.  

3.  The veteran should be provided a VA 
orthopedic examination for the low back.  
The claims folder must be provided to the 
physician for review in conjunction with 
the examination.  In addition to 
providing a current examination of the 
veteran's lumbosacral spine, including 
X-ray or any other necessary diagnostic 
studies, the physician should be 
requested to indicate whether any current 
low back pathology is, more, less, or 
equally likely attributable to incidents 
of the veteran's military service, 
including strenuous physical training and 
airborne school with multiple parachute 
jumps.  A complete explanation of the 
reasons and bases for any opinions 
provided is essential.

4.  After completing the above 
development, the RO should again address 
the issues presented on appeal.  The RO 
should adjudicate the issues of 
entitlement to an evaluation in excess of 
10 percent for bilateral hearing loss, 
entitlement to service connection for a 
low back disorder, and entitlement to 
service connection for the residuals of a 
ruptured right eardrum.  If the decision 
is not to the veteran's satisfaction, a 
supplemental statement of the case should 
be prepared which includes discussion of 
VCAA, the applicable laws and 
regulations, and the evidence on file.  
The veteran and representative must be 
provided with an opportunity to respond.  
The case should then be returned to the 
Board after compliance with all appellate 
procedures.  The veteran need do nothing 
until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



